DETAILED ACTION
This is a Final Office Action in response to Applicant’s response filed 02/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are currently pending in your application and have been examined.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant’s arguments, filed 02/03/2022, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 1-16 has been withdrawn. 
Claim Rejections 35 U.S.C. § 103:
	Applicant submits on page 26 of the remarks that Seibel neither teaches or suggests that the gradient boosted regression tree output is then subsequently processed by the linear and regression models listed among “the variety of functions” of it’s machine learning and prediction modules listed. Examiner respectfully disagrees and notes that Siebel discloses an algorithm that distinguishes and divides data into regions using a gradient boosted regression tree in at least [0431] and the use of a logistic regression model in at least [0590].
	Applicant submits on page 26 of the remarks that Seibel does not teach that the "decision tree engine...identifies... a value of importance of said data element," and then, that the "logistic regression module...determine a probability of failure... based upon said value of 
In response to applicant’s arguments about the combination of references the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7, 9, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,657,154 (hereinafter; Dugar) in view of US Pub. No. 2013/0151398 (hereinafter; Mateti), further in view of US Pub. No. 2017/0006135 (hereinafter; Siebel).
Regarding claims 1 and 9, Dugar discloses: 
An elastic distribution queuing system for mass data comprising: a data source; [e.g. Dugar Col. 2, Lines 9-23; Col. 3, Lines 16-41 disclose providing access to data within a migrating data partition related to multiple queues; data may be distributed across one  a method for elastic distribution queuing of mass data, the method being performed by a computer system that comprises distributed processors, a memory operatively coupled to at least one of the distributed processors, and a computer-readable storage medium encoded with instructions executable by at least one of the distributed processors and operatively coupled to at least one of the distributed processors, the method comprising: [e.g. Dugar Col. 4, Lines 25-67; Fig. 2 disclose the components illustrated in FIG. 2 may be implemented directly within computer hardware, as instructions directly or indirectly executable by computer hardware (e.g., a microprocessor or computer system), or using a combination of these techniques.] 
retrieving data from at least one data source; [e.g. Dugar Col. 4, Lines 41-60 disclose Database service(s) 210 may include various types of database services, in one embodiment, (both relational and non-relational) for storing, querying, and updating data. Such services may be enterprise-class database systems that are highly scalable and extensible. In one embodiment, queries may be directed to a database in database service(s) 210 that is distributed across multiple physical resources, and the database system may be scaled up or down on an as needed basis. The database system may work effectively with database schemas of various types and/or organizations, in different embodiments. In one embodiment, clients/subscribers may submit queries in a number of ways, e.g., interactively via a SQL interface to the database system. In other 
a distributed queuing system which determines how much said enhanced data is being ingested by said distributed queuing system and how many distributed processing nodes will be required to process said enhanced data; (21) 
distributed queuing of said enhanced data to determine how much of said enhanced data is being created and how many distributed processing nodes will be activated to process said enhanced data; [e.g. Dugar Col. 13, Lines 15-21 disclose migration events may be triggered as part of automated scaling techniques or workload balancing techniques that may migrate partitions in order to increase the capacity of a cluster to process requests (or store data), or to safeguard or increase access request processing performance by balancing the workload automatically amongst nodes in cluster.]
a structured streaming engine for distributed processing of said enhanced data from each said distributed processing node in parallel; [e.g. Dugar Col. 15, Lines 32-54 disclose acknowledgement and replication may be performed in parallel by the nodes.]
wherein the system for elastic distribution queuing of mass data is configured to add the distributed processing nodes when the volume increases and is configured to reduce the distributed processing nodes when the volume decreases. [e.g. Dugar Col. 12, Lines 58-63 disclose migration operations may be performed as part of increasing or decreasing the number of nodes in a processing cluster by migrating partitions to spread out partitions (in the scale up scenario for a cluster) or by migrating partitions to group more partitions at one node (in the scale down scenario for a cluster), in one embodiment.]
Although Dugar discloses a queuing system for mass data using multiple nodes, Dugar does not specifically disclose appending a corporate identifier to data. However, Mateti discloses the following limitations:
a matching engine for matching and/or appending a corporate identifier to said data from said data source, thereby creating enhanced data; [e.g. Mateti [0034] discloses PRM 2 has a couple of noteworthy capabilities. A first capability of PRM 2 is an ability to rollup account information to a parent Data Universal Numbering System (DUNS) Number level when presenting report details. DUNS is a system developed and regulated by Dun & Bradstreet (D&B) that assigns a unique numeric identifier, referred to as a "DUNS number" to a single business entity. The DUNS number is a nine-digit number, issued by D&B, assigned to each business location in the D&B database, having a unique, separate, and distinct operation for the purpose of identifying the business location. A second capability of PRM 2 is to provide users with a corporate family credit exposure perspective; [0139-0143] disclose wherein the data concerns a business entity, the preparing may comprise: [0140] obtaining a data universal numbering system (DUNS) number for the business entity; [0141] constructing a corporate family hierarchical tree that includes the business entity and other business entities, based on the DUNS number; obtaining additional data concerning the other business entities from the second database; and incorporating the additional data into the report.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the transaction database with data relating to an entity of Mateti in order to accommodate frequent updates and provide access to data for the preparation of reports with the most up to date data available (Mateti [0010]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

a decision tree engine which identifies at least one data element from said enhanced data and determines a value of importance of said data element; [e.g. Siebel [0431] discloses The specific algorithm used for dividing the feature space into positive and negative regions is known as a gradient boosted regression tree. While the details of this process are fairly complex, at its foundation is a concept known as a decision tree. This algorithm distinguishes the positive and negative examples by looking at individual features, determining if their value is higher than some threshold or not, and then proceeds to one of two sub-trees.]
a logistic regression model which determines the probability of failure of a corporate entity associated with said enhanced data based upon said value of importance of said data element; [e.g. Siebel [0422] discloses using machine learning capabilities to enable accurate predictive analytics; machine learning may be used to assign scores, the scores provide an estimate of a probability; [0478] discloses estimating a risk score as a combination of probability of failure and consequence of failure; the probability is determined based on complex analytics as well as relevant data (i.e. value of importance). Siebel [0590] discloses The machine learning and predictions module 3217 can implement one or more varieties of machine learning algorithms to enhance analytics on industry data. The machine learning and predictions module 3217 can perform a variety of functions, such as processing basic statistics, such as summary 
and an output of the results from said logistic regression model regarding said probability of failure for said corporate entity. [e.g. Siebel [0594] discloses: The alerting module 3221 can transmit a warning, notification, or other informational content generated by one or more modules of the enterprise Internet-of-Things application development platform 3002 to users and/or systems or devices when predefined conditions are met. After analyses are completed by the stream analytics services module 3210, the batch parallel processing analytic services module 3212, or the machine learning and prediction module 3217, the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system according to claim 1; the method according to claim 9, wherein said distributed processing node is an elastic scalable distributed queueing system which processes said enhanced data in near real time across said structured streaming engine. [e.g. Mateti [0031]; [0037] disclose Reporting database 2.4 is fed from various trigger-points in database 1.4 that are associated to the customer portfolio data and risk data. In practice, users can upload A/R files into application platform 1, and once they do it, that data is fed into Reporting database 2.4 in near real-time; performing analysis faster with one-click actionable portfolio reports and real-time insight.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the transaction database with data relating to an entity of Mateti in order to accommodate frequent updates and provide access to data for the preparation of reports with the most up to date data available (Mateti [0010]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 4 and 12, although Dugar discloses a queuing system for mass data using multiple nodes, Dugar does not specifically disclose outputting a real-time alert. However, Siebel discloses the following limitations:
The system according to claim 3, wherein the output further comprises; the method of claim 11, further comprising: outputting a real- time alert to a downstream application. [e.g. Siebel [0253] discloses Continuous analytics processing allows for real-time or near real-time processing based on all data and/or based on types abstracted by the type layer component 404. In one embodiment, the continuous data processing component 1004 is configured to detect changes, additions, or deletions of data in any of the data sources 208. For example, the continuous data processing component 1004 may monitor data corresponding to analytics for which continuous analytics processing should be performed and initiate processing of a corresponding analytic when that data changes. In one embodiment, the continuous analytics processing may recalculate a metric or analytic based on the changed data. The results of the recalculation may be stored in a data store, provided to a dashboard, included in a report, or sent to a user or an administrator as part of a notification.] 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system according to claim 1, further comprising machine learning by; the method according to claim 9, further comprising (a) learning the data element in the decision tree engine to confirm a feature set, and (b) said logistic regression model uses said feature set to train or test a data set to predict, thereby producing said probability of failure for said corporate entity. [e.g. Siebel [0420] discloses training a machine learning algorithm and updating a model accordingly; [0430-0432] disclose after computing the features and building a training set, a machine learning algorithm is used to distinguish between positive and negative examples; The specific algorithm used for dividing the feature space into positive and negative regions is known as a gradient boosted regression tree. While the details of this process are fairly complex, at its foundation is a concept known as a decision tree.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 2, 5-6, 8, 10, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugar in view of Mateti, further in view of Siebel and further in view of US Pub. No. 2017/0063900 (hereinafter; Muddu).
Regarding claims 2 and 10, although Dugar discloses a queuing system for mass data using multiple nodes, Dugar does not specifically disclose queuing being performed by a grate extract, transform and load (ETL) system. However, Muddu discloses the following limitations:
The system according to claim 1; the method according to claim 9, wherein said distributed queuing system is performed by a grate extract, transform and load queuing system. [e.g. Muddu 0157 recites: “A security intelligence layer 100 implements a security semantic layer 108 and a machine learning layer 110. The security semantic layer 108 performs the extract, transform, and load (ETL) functions that prepare the incoming event data for further processing by downstream consumers.”]  
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the ETL functions of Muddu in order to help prepare data to be further processed by a machine learning layer (Muddu [0157]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system according to claim 1; the method according to claim 9, wherein said structured streaming engine comprises a cluster computing network including at least one node and a resilient distributed dataset application programming interface. [e.g. Muddu 0169 recites: “The analysis module 330 analyzes the data in real-time to detect anomalies, threat indicators, and threats. In certain embodiments, the aforementioned Storm.TM. platform may be employed to implement the analysis module 330. In other embodiments, the analysis module could be implemented by using Apache Spark Streaming.” Further; 0275 recites: “For example, a distributed computation system, such as Apache Storm.TM., can implement task parallelism instead of data parallelism. Storm is an open source distributed real-time computation system. In other embodiments, the distributed computation system can be implemented with data parallelism, such as Apache Spark.TM. or Apache Spark Streaming. Spark is an open source cluster computing framework.” Examiner notes that Apache Spark is a fast and general purpose computing system and provides programmers with an application programming interface centered on a data structure called the resilient distributed dataset (RDD).]  
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Dugar with the Apache Spark Streaming of Muddu in order to help manage data computations in real-time (Muddu [0169]) because the references are 
Regarding claims 6 and 14, Dugar discloses:
The system according to claim 5; the method according to claim 13, wherein said structured streaming engine enables incremental updates to be appended to said enhanced data. [e.g. Dugar Col. 13, Lines 29-51 disclose migration from node to node being done by incrementally selecting each item for migration.]
Regarding claims 8 and 16, although Dugar discloses a queuing system for mass data using multiple nodes, Dugar does not specifically disclose using a Kafka node. However, Muddu discloses the following limitations:
The system according to claim 3; the method according to claim 11, wherein said elastic scalable distributed queueing system comprises a broker node running in a cluster. [e.g. Muddu 0287 recites: “The messaging platform 1518 provides a computer application service to facilitate communication amongst the various system components of the ML-based CEP engine 1500 and between external systems (e.g., the data intake and preparation stage) and the ML-based CEP engine 1500. For example, the messaging platform 1518 can be Apache Kafka, an open-source message broker utilizing a publish-subscribe messaging protocol. For example, the messaging platform 1518 can deliver (e.g., via self-triggered interrupt messages or message queues) the event feature sets from the unbounded stream 1502 to model-related process threads (e.g., one or more of model training process threads, model deliberation process threads, and model preparation process threads) running in the distributed computation system 1520.”]
.
Conclusion
The following is prior art made of record but not relied upon:
US Pat. No. 10/650,326 (Johnston et al.) discloses Dynamically Optimizing a Data Set Distribution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683